Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Toedter (US 5394297 A).
Re claim 16: Toedter discloses a portable electronic device, comprising: 
a first housing (112 in figs 1, 1a) including a mandrel surface (215 in figs 2a, 4a-4c); 
a second housing (110 in fig 1); 
a cable (125 in figs 1, 1a, 4a-4c) routed from the first housing to the second housing; 
a hinge (130 in figs 1, 1a, 3a-4c) coupling the first housing and the second housing, the mandrel surface (215) being located at the hinge; 
a cover (MYLAR shields 140 in figs 1, 1a, 3a-4c; see column 2, lines 52-60) comprising an abrasion resistant layer (see column 5, lines 3-14; herein, the shields 140 have a low friction surface so that the shields move within the bushing slot without significant wear. Further, any relative movement between the cable and the bushing is felt by the shields instead of the bushing) and disposed between the cable and the mandrel surface (see figs 4a-4c), the abrasion resistant layer being configured to (i.e., functional language) reduce stress applied to the cable by a particle positioned between the mandrel surface and an inner surface of the cable, the abrasion resistant layer being bendable to furl and unfurl relative to the mandrel surface (see figs 4a-4c).
Re claim 17: Toedter discloses a portable electronic device, wherein the abrasion resistant layer (MYLAR shields 140) comprises a material that prevents puncturing or tearing of the abrasion resistant layer (see column 2, lines 52-60).
Re claim 19: Toedter discloses a portable electronic device, further comprising a barrier (i.e., portion of shields 140 that extends into housing 110; see figs 1, 3a-3c) positioned between the mandrel surface (215) and the second housing (110), the barrier configured to (i.e., functional language) limit ingress of contaminants within a cavity at least partially formed by the second housing.
Re claim 20: Toedter discloses a portable electronic device, wherein the barrier (i.e., portion of shields 140 that extends into housing 110) comprises an elastomer material (see column 2, lines 52-55).
Allowable Subject Matter
Claims 1-7, 9 are allowed.
The best prior art of record, taken alone or in combination thereof, fails to teach an electronic device including, along with other limitations, the retaining feature is formed on a first end of the cover and the cover is affixed to the first housing at a second end of the cover as set forth in the claim.
Claims 10-14 are allowed.
The best prior art of record, taken alone or in combination thereof, fails to teach a portable computing device including, along with other limitations, a tensioning mechanism disposed within the base portion, the cover having a retaining feature engaging the tensioning mechanism to couple the tensioning mechanism to the cover as set forth in the claim.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The best prior art of record, taken alone or in combination thereof, fails to teach a portable electronic device including, along with other limitations, a portion of the mandrel surface is compressible from a first shape to a second shape while the particle is positioned between the mandrel surface and an inner surface of the cable as set forth in the claim.
Response to Arguments
Applicant’s arguments with respect to claim 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2835